NO. 07-09-0096-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL B
                                       
                               FEBRUARY 16, 2010
                          __________________________
                                       
                         DAVID JOHN MADRID, APPELLANT
                                       
                                      V. 
                                       
                         THE STATE OF TEXAS, APPELLEE
                          __________________________
                                       
                FROM THE 181[ST] DISTRICT COURT POTTER COUNTY; 
                                       
                   NO. 50,764-B; HONORABLE JOHN BOARD, JUDGE
                          __________________________
                                       
                                       
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
                              MEMORANDUM OPINION
                                       
                                       
Appellant, John David Madrid, appeals his conviction for the offense of Possession with Intent to Deliver a Controlled Substance, Methamphetamine, in an amount greater than four grams but less than 200 grams and sentence of 50 years incarceration in the Institutional Division of the Texas Department of Criminal Justice (ID-TDCJ).  Appellant contends the trial court erred in failing to grant his motion to dismiss and by making an affirmative deadly weapon finding. We affirm.
                                  Background
The Amarillo Police Department executed a search warrant of appellant's home on November 18, 2004. During the search, the police found controlled substances in the home.  On April 27, 2005, appellant was indicted; additionally, the indictment gave notice of the State's intent to seek a deadly weapon finding because of weapons found in the home.  On July 6, appellant was indicted in federal court for the offense of felon in possession of a firearm.  On September 5, appellant pled guilty to the federal offense and was sentenced to 42 months imprisonment.  On September 9, the surety filed a motion to surrender appellant into the custody of Potter County due to appellant having pled in the federal case and being detained in Randall County on a federal hold. Based on the surety's motion, a warrant was issued for appellant's arrest which stayed outstanding during appellant's 42 month imprisonment.
On September 3, 2008, appellant retained new counsel for the instant charges and that new counsel proceeded to file a motion for substitution of counsel as well as a motion for bond upon appellant's release from federal custody. Both motions were granted. On October 16, appellant filed a motion to dismiss for lack of speedy trial. On October 28, the trial court held a hearing on the motion to dismiss and denied the motion to dismiss.  On March 9, 2009, appellant pled guilty to the offense but pled not true to using a deadly weapon during the commission of the offense.   After a hearing, the trial court found appellant guilty of the offense, made an affirmative finding of a deadly weapon, and sentenced appellant to 50 years incarceration in ID-TDCJ.   We affirm.	

Identical issues raised by defendant in previous case.
	Appellant has raised the identical issues of speedy trial and sufficiency of the evidence to support a deadly weapon finding in a previous companion case.  See Madrid v. State, No. 07-09-0051-CR, 2009 Tex. App. LEXIS 8396 (Tex.App. -- Amarillo October 30, 2009, no pet.) (mem. op., not designated for publication).  With no distinction in the facts or the issues, we will affirm the trial court's judgment without additional analysis.   See Tex. R. App. P. 47.1.  
                                  Conclusion
	We affirm the trial court's judgment.  See Madrid, 2009 Tex. App. LEXIS 8396, at *1-*12.

								Mackey K. Hancock
									Justice


Do not publish.